ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Arlie Martin Fundaun committed professional misconduct warranting public discipline, namely, failure to diligently pursue litigation, failure to communicate with the client or to keep the client reasonably informed, failure to deposit an unearned client advance into trust, failure to refund the unearned portion of the retainer, failure to provide the client with copies of pleadings and materials until long after termination of the representation, failing to protect the client’s interests upon termination of representation, and knowingly making false statements about the case to a representative of the client, in violation of Minn. R. Prof. Conduct 1.3, 1.4(a)(3) and (4), 1.15(a), 1.16(d), 1.5(a), 4.1, and 8.4(c).
A hearing was held before a referee appointed by the court to hear the matter and make findings of fact, conclusions of law, and recommendations for disposition. The referee concluded that respondent’s conduct violated the Minnesota Rules of Professional Conduct as alleged in the petition for disciplinary action, and recommended that respondent be publicly reprimanded. The parties have waived further briefing and argument in the case and stipulate that the referee’s findings of fact and conclusions of law are conclusive. The parties jointly recommend that the court adopt the referees recommended discipline.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Arlie Martin Fundaun is publicly reprimanded. Respondent shall pay $900 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/Alan C. Page Associate Justice